205 F.2d 150
In re MIFFLINBURG BODY WORKS, Inc., et al.
No. 10856.
United States Court of Appeals Third Circuit.
Submitted Feb. 7, 1953.Decided June 15, 1953.

Welburn Mayock, Washington, D.C., Alphonsus L. Casey, Scranton, Pa.  (W. S. Mayock, Mayock & Mayock, Washington, D.C., on the brief), for appellant.
David H. Frantz and Arthur J. Sullivan, Philadelphia, Pa., James G. McDonough, Scranton, Pa., for appellee.
Before KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from the Order of the District Court dismissing a creditors' petition for reorganization of Mifflinburg Body Works, Inc.1  pursuant to the provisions of Chapter X of the Bankruptcy Act.2  The Order of dismissal was premised on the finding by the District Court, after several hearings, that the petition had not been filed 'in good faith'.


2
As we have had occasion to observe in the past, the District Court is charged with the duty of ascertaining whether a petition in a Chapter X proceeding is filed 'in good faith'.3  Further, it is well-settled that a finding as to 'good faith' is a finding of fact and it will not be reversed unless clearly erroneous.4


3
Upon consideration of the record we are of the opinion that it does not sustain the creditors' contention that the District Court's finding of lack of good faith was clearly erroneous.


4
For the reasons stated the Order of the District Court will be affirmed.



1
 Mifflinburg Body Works, Inc. is a Pennsylvania corporation with its principal place of business in Mifflinburg, Pennsylvania.  Its business consists of the manufacture, production and marketing of wood-working items


2
 11 U.S.C.A. § 501 et seq


3
 In re Julius Roehrs Co., 3 Cir., 1940, 115 F.2d 723, 724; See 6 Collier on Bankruptcy, 14th ed.page 1751


4
 Seaboard Terminals Corporation v. Western Maryland Railway Company, 4 Cir., 1940, 108 F.2d 911, 916; Wiemeyer v. Koch, 8 Cir., 1945, 152 F.2d 230, 234